Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 26, 2006                                                                                            Clifford W. Taylor,
                                                                                                                  Chief Justice

  130078 & (52)(55)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  ABDUL AL-SHIMMARI,                                                                                    Robert P. Young, Jr.
           Plaintiff-Appellee/                                                                          Stephen J. Markman,
                                                                                                                       Justices
           Cross-Appellant,
  v       	                                                          SC: 130078     

                                                                     COA: 262655      

                                                                     Wayne CC: 04-407162-NH

  THE DETROIT MEDICAL CENTER, 

  HARPER-HUTZEL HOSPITAL, 

  UNIVERSITY NEUROSURGICAL 

  ASSOCIATES, P.C., and SETTI

  RENGACHARY, M.D., 

           Defendants-Appellants/ 

           Cross-Appellees.


  _________________________________________/

         On order of the Court, the application for leave to appeal the November 1, 2005
  judgment of the Court of Appeals, the application for leave to appeal as cross-appellant,
  and the motion to strike are considered. The motion to strike is DENIED. We direct the
  Clerk to schedule oral argument on whether to grant the applications or take other
  peremptory action. MCR 7.302(G)(1). The parties shall include among the issues to be
  addressed at oral argument whether (1) the Court of Appeals correctly granted a jury trial
  on the service of process issue; (2) the Court of Appeals correctly determined that
  defendants’ attorney’s participation in an evidentiary stipulation did not constitute a
  “general appearance” sufficient to waive defendant physician’s ability to challenge
  service of process, in reliance on Penny v ABA Pharmaceutical Co (On Remand), 203
  Mich App 178 (1993); and (3) Penny is consistent with MCR 2.117(A) and (B). The
  parties may file supplemental briefs within 42 days of the date of this order, but they
  should avoid submitting a mere restatement of the arguments made in their application
  papers.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 26, 2006                        _________________________________________
         p0523                                                                  Clerk